DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
	On page 15 of the amendment, Applicant argued that Karczewicz’s template offset is of a difference between the pixel value of each pixel within the template defined relative to the target block and the pixel value of each pixel in the candidate hypothesis, not an average of pixels in a block.
	While Applicant’s arguments are understood, Karczewicz’s template offset formula                          
                            
                                
                                    1
                                
                                
                                    K
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    B
                                                    k
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    T
                                                
                                                
                                                    P
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     can be written as                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            B
                                            k
                                        
                                    
                                    )
                                    /
                                    K
                                    -
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                K
                                            
                                        
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            P
                                                            k
                                                        
                                                    
                                                
                                            
                                            /
                                            K
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            P
                                            k
                                        
                                    
                                    )
                                
                            
                            /
                            K
                        
                     is the average value of the prediction data, which is an average of pixels in a block.  Therefore, Karczewicz’s template offset formula clearly teaches the average value of the prediction data.   
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 7459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 5-8, 10-14, 16-18 and 20-22 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0253682) cited in IDS, hereinafter “Zhang” in view of Min et al. (US 2013/0034155) hereinafter “Min” in further view of Karczewicz et al. (US 2011/0002388) hereinafter “Karczewicz”.
As per claim 6, Zhang discloses a method for simplified depth coding (SDC), comprising: 
determining an intra prediction mode of the image block (prediction mode; fig. 7 and paragraphs [0139] and [0140]);
determining prediction data of an                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                      split image block of the N split image blocks using the intra prediction mode (paragraph [0147], generated predictor (Pred) of neighboring samples for each partition); 
determining an average value of raw data of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block (paragraph [0147], average value (Aver) of current partition in the current PU); 
determining a residual of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block according to the…value of the prediction data and the average value of the raw data (paragraph [0147], residual value of each partition, which may be calculated by subtracting the generated predictor (Pred) 
coding the residuals of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                      split image block to perform SDC on the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block (paragraphs [0140]-[0147], video encoder 20 directly codes the residual value of each partition).
However, Zhang does not explicitly disclose splitting the image block to obtain N split image blocks when a size of the image block is greater than a maximum prediction size, wherein a size of the N split image blocks is the same as the maximum prediction size;
In an analogous art, Min discloses splitting the image block to obtain N split image blocks when a size of the image block is greater than a maximum prediction size, wherein a size of the N split image blocks is the same as the maximum prediction size (paragraphs [0033], [0042] and [0088], If the current picture is larger than the maximum coding unit, image data of the current picture may be split into the at least one maximum coding unit; wherein when the depth of the maximum coding unit is 0, the size of the split image blocks is the same as the size of the maximum coding unit);
However, Zhang or Min do not explicitly disclose determining an average value of the prediction data based on a plurality of pixel values in the prediction data of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block and a number of pixels in the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block according to the following formula:                          
                            
                                
                                    P
                                    V
                                
                                
                                    i
                                
                            
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            P
                                            P
                                        
                                        
                                            
                                                
                                                    i
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    /
                                    s
                                    u
                                    m
                                    O
                                    f
                                    P
                                    
                                        
                                            P
                                        
                                        
                                            i
                                            x
                                        
                                    
                                
                            
                        
                     wherein                         
                            
                                
                                    P
                                    V
                                
                                
                                    i
                                
                            
                        
                     is the average value of the prediction data, wherein                         
                            
                                
                                    P
                                    P
                                
                                
                                    
                                        
                                            i
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                             
                        
                    is a pixel value in the prediction data with coordinates that are                         
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                     in the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                             
                        
                    split image block, and wherein                         
                            s
                            u
                            m
                            O
                            f
                            P
                            
                                
                                    P
                                
                                
                                    i
                                    x
                                
                            
                             
                        
                    is the number of                          
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block; using an average value of prediction data in determining the residuals. 
In an analogous art, Karczewicz discloses determining an average value of the prediction data based on a plurality of pixel values in the prediction data of the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block and a number of pixels in the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block according to the following formula:                          
                            
                                
                                    P
                                    V
                                
                                
                                    i
                                
                            
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            P
                                            P
                                        
                                        
                                            
                                                
                                                    i
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    /
                                    s
                                    u
                                    m
                                    O
                                    f
                                    P
                                    
                                        
                                            P
                                        
                                        
                                            i
                                            x
                                        
                                    
                                
                            
                        
                     wherein                         
                            
                                
                                    P
                                    V
                                
                                
                                    i
                                
                            
                        
                     is the average value of the prediction data, wherein                         
                            
                                
                                    P
                                    P
                                
                                
                                    
                                        
                                            i
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                             
                        
                    is a pixel value in the prediction data with coordinates that are                         
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                     in the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     split image block, and wherein                         
                            s
                            u
                            m
                            O
                            f
                            P
                            
                                
                                    P
                                
                                
                                    i
                                    x
                                
                            
                             
                        
                    is the number of pixels in the                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                             
                        
                    split image block (see offset formula in paragraph [0058],                         
                            
                                
                                    1
                                
                                
                                    K
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    B
                                                    k
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    T
                                                
                                                
                                                    P
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     can be written as                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            B
                                            k
                                        
                                    
                                    )
                                    /
                                    K
                                    -
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                K
                                            
                                        
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            P
                                                            k
                                                        
                                                    
                                                
                                            
                                            /
                                            K
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            P
                                            k
                                        
                                    
                                    )
                                
                            
                            /
                            K
                        
                     is the average value of the prediction data, wherein                         
                            
                                
                                    T
                                
                                
                                    P
                                    k
                                
                            
                        
                     is a pixel value of a pixel in the kth template partition associated with the reference block and K is the number of pixels in the template defined relative to the target block); using an average value of prediction data in determining residuals (paragraph [0013], The template offset may be used to predict the offset between the reference block and the target block; see also paragraph [0054], paragraphs [0054], TM prediction unit 42 may identify the reference video blocks corresponding to each of the hypotheses in the subset of hypotheses and average the pixel values for each pixel having the same relative location in the identified reference video blocks. TM prediction unit 42 may generate a second set of predictive video data based on K.sub.2 hypotheses in substantially the same manner. Although, in this example, the average pixel value for each pixel in the reference blocks is calculated to generate the sets of predictive video data associated with the K.sub.1 and/or K.sub.2 hypotheses; paragraph [0058]).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Zhang’s teachings, by splitting image block into maximum prediction size, as taught by Min, in order to improve encoding and decoding efficiency (Min, paragraph [0207]) and in view of Karczewicz, by using the average value of prediction data in determining residuals, in order to improve video compression (Karczewicz, paragraphs [0013]).
As per claim 7, Zhang discloses wherein the intra-frame prediction mode is a depth modeling mode (DMM) or a planar mode or a direct current mode (paragraph [0139]). 
As per claim 8, Min discloses wherein splitting the image block to obtain N split image blocks comprises: splitting the image block to obtain split image blocks according to the size of the image block and the maximum prediction size, obtaining the N split image blocks when a size of the split image blocks is the same as the maximum prediction size; and further splitting the split image blocks until the size of the split image blocks is the same as the maximum prediction size when a size of the split image blocks is greater than the maximum prediction size to obtain the N split image (paragraphs [0033], [0042] and [0088], If the current picture is larger than the maximum coding unit, image data of the current picture may be split into the at least one maximum coding unit; wherein when the depth of the maximum coding unit is 0, the size of the split image blocks is the same as the size of the maximum coding unit).
claims 10-11, arguments analogous to those applied for claim 6 are applicable for claims 10-11; in addition, see offset formula in paragraph [0058] of Karczewicz, wherein                         
                            
                                
                                    1
                                
                                
                                    K
                                
                            
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    B
                                                    k
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    T
                                                
                                                
                                                    P
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     is the residual of the kth template partition and can be written as                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            B
                                            k
                                        
                                    
                                    )
                                    /
                                    K
                                    -
                                     
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                K
                                            
                                        
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            P
                                                            k
                                                        
                                                    
                                                
                                            
                                            /
                                            K
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            (
                                            T
                                        
                                        
                                            B
                                            k
                                        
                                    
                                    )
                                
                            
                            /
                            K
                        
                     is the average value of raw data and .
As per claim 12, Zhang disclose performing SDC on the image block according to the intra prediction mode when the size of the image block is less than or equal to the maximum prediction size (paragraph [0140], SDC is only applied for a 2Nx2N PU partition size, regardless if 2Nx2N is less or equal to a maximum partition size). 
As per claims 17-18 and 21, arguments analogous to those applied for claims 6, 8 and 11 are applicable for claims 17-18 and 21.
As per claims 1-3, 5, 13-14 and 16, they are claiming a decoding method and apparatus opposite to the encoding method and apparatus of claims 6-8, 11, 17-18 and 21.  Zhang and Min disclose a decoding method opposite to their encoding method; therefore, arguments analogous to those applied for claims 6-8, 11, 17-18 and 21 are applicable for claims 1-3, 5 13-14 and 16.  In addition, Zhang discloses a flag of simplified depth coding (SDC) (sdc_enable_flag; fig. 7 and paragraph [0140]).
As per claims 20 and 22, arguments analogous to those applied for claims 10 and 12 are applicable for claims 20 and 22.




 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher S. Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482